DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-14, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-048380 filed on 03/18/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020, 03/21/2022 and 02/18/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seki et al. (US 20150330060 A1), (hereinafter Seki).
Regarding Claim 1, Seki teaches a positioning calibration method for a construction working machine comprising (Abstract, “A calibration system for an excavator includes the excavator having an upper structure swingable attached to a chassis, a working  machine (i.e. excavator)  having a boom, an arm, and a working tool, and a current position computation unit configured to compute a current position of a working point of the working tool”)  measuring and calibrating a constituent dimension and a constituent position of a movable working tool of the construction working machine, the construction working machine including ( Abstract , “a calibration device configured to calibrate parameters based on parameters indicating dimensions and rotation angles of the boom, the arm, and the working tool; an external measurement device that measures a position of the working point; and an inclination information detection device that detects inclination information of the excavator in an anteroposterior direction. The calibration device corrects positions of the working point measured by the external measurement device, based on the inclination information of the excavator in the anteroposterior direction, and computes calibrated values of the parameters based on coordinates of the working point at corrected positions.”): 
a first surveying device (Fig 3, 44a) provided on a machine body for surveying a position coordinate of the machine body (Para [0009], “a vehicle-body-coordinate-system computation unit that computes a first unit-normal vector vertical to an operation plane of the working machine based on the working machine position information “), 
a first angle detecting device provided on the machine body for detecting an angle of the machine body (Fig 2A, θr, Also the angles for body 1 is explained in Para [0056]- [0057], θr”)
at least one second angle detecting device provided on the movable working tool and for the movable working tool (Fig 2B, movable working tool -6, angle α, Also Para [0069] discusses angles of movable tool 6 and 7)
 a second surveying device is-provided outside the construction working machine (Fig 3, 62- external measurement device)  for surveying the position coordinates of a plurality of posture positions of the movable working tool ( Para[0013], “ It is preferable that the parameters include: a first distance between center of rotation of the boom with respect to the upper structure and center of rotation of the arm with respect to the boom; a second distance between center of rotation of the arm with respect to the boom and center of rotation of the working tool with respect to the arm; and a third distance between center of rotation of the working tool with respect to the arm and the working point, the current position computation unit computes the current position of the working point in the vehicle body coordinate system, based on the first distance, the second distance, the third distance, and the rotation angles, and the calibration computation unit computes calibrated values of the parameters for computing the first distance, the second distance, the third distance, and the rotation angles, based on the coordinates of the working point at the plurality of positions measured by the external measurement device (i.e. outside) and converted into the vehicle body coordinate system.”), wherein:
 the position coordinates of the plurality of posture positions of the movable working tool are measured by the second surveying device (Para [0016], position coordinate measurement of posture of the working machine and tool such as arm and boom using external measurement unit is discussed”), and
 the constituent dimension and the constituent position of the movable working tool are determined by calculation using data of the measured position coordinates of the movable working tool and data of the angles of the movable working tool detected by the second angle detecting device ( Para [0006], “a working tool rotatably attached to the arm, and a current position computation unit that computes a current position of a working point included in the working tool, based on a plurality of parameters indicating dimensions of the boom, the arm, and the working tool, a rotation angle of the boom with respect to the upper structure, a rotation angle of the arm with respect to the boom, and a rotation angle of the working tool with respect to the arm; a calibration device configured to calibrate the parameters; an external measurement device that measures a position of the working point; and an inclination information detection device that detects inclination information of the excavator in an anteroposterior direction of a vehicle body.” Also, equation 2 and Para [0071]- [0072] discussed the movable tool (arm and boom) dimension and position determination)  
Regarding Claim 2, Seki teaches the limitations of claim 1.
	Seki further teaches wherein based on the constituent dimension and the constituent position and during operation of the construction working machine, the constituent position and the position coordinate of the movable working tool and a tip of the movable working tool during operation time are positioned and determined from operation time position measurement data and operation time posture data of the machine body measured by the first angle detecting device and the first surveying device of the machine body( Para [0118]-[0121] explain different angle and rotation measurement of arm 7 which is the movable working tool. As per the Fig 1 and Para [0047] the bucket pin 15 is attached with arm 7. So, its position is also detected), respectively and operation time angle data of the movable working tool measured by the second angle detecting device (Para [0053], “The second angle detection unit 17 detects a stroke length of the arm cylinder 11. The display controller 39 computes rotation angle ß of the arm 7(i.e. movable working tool) with respect to the boom 6, from the stroke length of the arm cylinder 11 detected by the second angle detection unit 17.”)  
Regarding Claim 3, Seki teaches the limitations of claim 2.
	Seki further teaches in case that the construction working machine is a backhoe or a construction working machine in which the configuration of a movable working tool is similar to that of the backhoe (Abstract, excavator. Also based on Para[0046], hydraulic pump makes it a back hoe) , the movable working tool includes a bucket, an arm ( Para[0026], Fig 7, Fig , bucket 8) and a boom or an attachment of the arm or the boom ( Fig 1, an arm 7, and boom 6) or in case that the construction working machine is a bulldozer, the movable working tool is a blade, or in case that the construction working machine is a crane, the movable working tool is a tip hook, the second surveying device is an optical surveying device including a total station (TS)(Para [0014], “ It is preferable that the external measurement device is a total station. “Also based on Para [0083], “In addition, the operator uses the external measurement device 62 (i.e. second surveying equipment)  to measure the position of a prism 62P (i.e. optical device) attached to the lower part of a counter weight WT in the upper structure 3), a measurement target position of the movable working tool is taken as a measurement position of the optical surveying device, the position measurement is performed in a world geodetic system coordinate, and the first surveying device is a Global Positioning Satellite System (GNSS), the position measurement is performed in the world geodetic system (Para[0055], “Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system 9i, e. world geodetic system) is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas”) , the position measured with the GNSS can be corrected( Para[0090], discuss about correction process) by a reference base station ( Para[0055] and [0092], discuses about reference)outside the construction working machine or correction information contained in satellite signals, and the first and second angle detecting devices  angle sensors (Para[0052], angle detector unit 18 are stroke sensor ) including an IMU (Inertial Measurement Unit)( Para [0056], Fig 2-1,2-3).  
Regarding Claim 4, Seki teaches the limitations of claim 3.
	Seki further teaches  in case that the construction working machine is a backhoe or a construction working machine in which the configuration of a movable working tool is similar to that of the backhoe, and the constituent dimension of the movable working tool is positioned and measured by the optical measuring device as the second measuring device, a prism is attached to a tip of the bucket ( Para[0083], Prism 62p) , measurement of a plurality of the posture positions of the movable working tool are measurements of positions of the prism at posture positions, with the optical surveying device, at a plurality of including two locations when the bucket is rotated vertically,  two locations when the arm is, rotated vertically, and two locations when the boom is ,rotated vertically, and the constituent  dimensions of the bucket, the arm, and the boom are determined, respectively (Para[0048]-[0053] discusses the measurement related to bucket boom and arm while rotating”), by using measured values obtained by measurement of the positions at a plurality of the  locations and angle values of the rotations measured at a plurality of the locations by the second angle detecting devices respectively provided on the bucket, the arm and the boom (Para[0005]-[0007] discuses about angles for bucket , boom and arm . Para [00052]- [0055] discuss about rotational angle).  

Regarding Claim 5, Seki teaches the limitations of claim 3.
	Seki further teaches  in case that the construction working machine is a backhoe or a construction working machine in which the configuration of the movable working is similar to that of the backhoe, and the position coordinate of the machine body is measured as a position coordinate in the world geodetic system by the first surveying device, and the GNSS receiver is provided an upper rotating body of the machine body, and a rotation center position of the upper rotating body is determined and positioned as a place in the world geodetic system of the machine body by using positioned values measured at any three locations under rotation of the upper rotating body with the GNSS receiver and angular values measured by the first angle detecting device provided on the upper rotating body (Para[0052] discusses about GNSS . Also based on Para [0055], “Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas.”)  

Regarding Claim 6, Seki teaches the limitations of claim 5.
	Seki further teaches  in case that the construction working machine is the backhoe or a construction working machine in which the configuration of a movable working tool is similar to that of the backhoe (Abstract , excavator) , the method of positioning and determining the constituent position and the position coordinate of the tip of the bucket of the movable working tool during operation by the first surveying device,  the rotation center position of the upper rotation body is positioned as a position coordinate (Para[0009]-[00013], upper body structure) of the machine body in the world geodetic system, the rotation center position of the boom as the movable working tool is positioned as the position coordinate in the world geodetic system from the position of the machine body in the world geodetic system, and the position coordinate of the tip of the movable working tool is determined as the position coordinate in the world geodetic system from the position coordinate of the rotation center position of the boom in the world geodetic system (Para [0055], Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas.”)  
Regarding Claim 7, Seki teaches the limitations of claim 6.
	Seki further teaches   in case that the construction working machine is the backhoe and a construction working machine in which the configuration of a movable working tool is similar to that of the backhoe, the method of the calibrating the constituent position of the movable working tool in the machine : body is that: the bucket, the arm, and the boom (Abstract ,Fig 1) are made stationary in prescribed positions, respectively, the  position coordinates of the constituent of the movable working tool in the machine body is determined by matching positioned values of the measured prism (Fig 12 , 62p) of the bucket of the movable working tool are measured by using the optical surveying device as said second surveying device, a coordinate of the constituent position of the movable working tool in the machine body is obtained by matching measured values of the measured position coordinate of the prism of the bucket of the measured movable working tool, a position coordinate in the world geometric system of the rotation center of the boom, and a position coordinate in the world geometric system of the GNSS receiver provided on the upper rotation body ( Para [0055], “Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas.”) and, the constituent position of the movable working tool in the machine body is determined based on the determined constituent position coordinate during operation.  

Regarding Claim 8, Seki teaches the limitations of claim 3.
	Seki further teaches wherein: in case that the construction working machine is the bulldozer or a construction working machine in which the configuration of a movable working tool is similar to that of the bulldozer (According to Para [0008], this invention is applicable for any working tool which is rotatably attached to the arm and that  way it is also valid for a bulldozer ), the method of position measuring and determining the constituent dimension of the movable working tool with the optical type surveying device as the second surveying device ( Abstract, “ A calibration system for an excavator includes the excavator having an upper structure swingable attached to a chassis, a working machine having a boom, an arm, and a working tool, and a  current position computation unit configured to compute a current position of a working point of the working tool; a calibration device configured to calibrate parameters based on parameters indicating dimensions and rotation angles of the boom, the arm, and the working tool; an external measurement device that measures a position of the working point; a . Also Para[0084], prism for position of the blade), wherein a prism is attached to right/left tip or a central position of the blade ( Para[0083] –[0084]),  measurements at a plurality of the posture positions of the movable working tool are positional measurements of the prism with the optical surveying device at plural positions including two or more  locations when the blade is rotated vertically in pitch directions and at two or more locations when the blade is rotated  rolling directions ( Para[0116] –[0117] explains the vertical rotation process), and the constituent dimension of a frame of the blade is determined  by using the measured values obtained  through the positional measurements at a plurality of  the positions and angle values of the rotations at a plurality of the locations, respectively, by the second angle detecting devices provided on the blade (Abstract , “ A calibration system for an excavator includes the excavator having an upper structure swingably attached to a chassis, a working machine having a boom, an arm, and a working tool, and a current position computation unit configured to compute a current position of a working point of the working tool; a calibration device configured to calibrate parameters based on parameters indicating dimensions and rotation angles of the boom, the arm, and the working tool; an external measurement device that measures a position of the working point; and an inclination information detection device that detects inclination information of the excavator in an anteroposterior direction. The calibration device corrects positions of the working point measured by the external measurement device, based on the inclination information of the excavator in the anteroposterior direction, and computes calibrated values of the parameters based on coordinates of the working point at corrected positions.”).

Regarding Claim 9, Seki teaches the limitations of claim 8.
	Seki further teaches wherein: in case that the construction working machine is the bulldozer and or a construction working machine in which the configuration of a movable working tool is similar to that of the bulldozer(According to Para [0008], this invention is applicable for any working tool which is rotatably attached to the arm and that  way it is also valid for a bulldozer ),  , the method for measuring the position of the machine body as a position coordinate in the world geodetic system of the machine body with the first surveying device,  and the position and the moving direction of the machine body is determined and positioned as position coordinate in the world geodetic system by using the positioned value measured with the GNSS receiver provided in the machine body, and change amounts in the angular values and the movement values measured with the first angle detecting device provided in the machine body  (Para[0052] discusses about GNSS . Also based on Para [0055], “Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas.”)  
Regarding Claim 10, Seki teaches the limitations of claim 9.
	Seki further teaches wherein: in case that the construction working machine is the bulldozer or a construction working machine in which the configuration of a movable working tool is similar to that of the bulldozer(According to Para [0008], this invention is applicable for any working tool which is rotatably attached to the arm and that  way it is also valid for a bulldozer ),, the method for positioning and determining the constituent position and the coordinate of the constituent position during operation of the tip of the movable working tool with the first surveying device, wherein the position of the machine body is positioned as the position coordinate(Para[0009]-[00013], upper body structure)  of the machine body in the world geodetic system, the position of the rotation center of the frame as the moving working tool is positioned as a position coordinate in the world geodetic system from the position coordinate of the machine body in the world geodetic system, and the position coordinate of an edge of the blade is determined and positioned as a position coordinate in the world geodetic system from the position coordinate in the world geodetic system(Para [0055], Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas.”)  .  
Regarding Claim 11, Seki teaches the limitations of claim 10.
	Seki further teaches wherein:  in case that the construction working machine is the bulldozer or a construction working machine in which the configuration of a movable working tool is similar to that of the bulldozer(According to Para [0008], this invention is applicable for any working tool which is rotatably attached to the arm and that  way it is also valid for a bulldozer ), the method in which the constituent position the movable working tool in the machine body is calibrated, wherein the blade is made stationary at a determined position, and the position of the prism  the blade  of the movable working tool is measured with the optical type surveying device as the second surveying device, the constituent position of the movable working tool in the machine body is determined by matching measured values of the measured position coordinate  the prism of the blade of the movable working tool,  the position coordinate of the rotation center of the frame in the world geodetic system, the position coordinate of the machine body in the world geodetic system, and the position coordinate of the GNSS receiver provided on the machine body in the world geodetic system( Para [0055], “Signals according to GNSS radio waves received by the antennas 21 and 22 are input into the three-dimensional position sensor 23. The three-dimensional position sensor 23 detects the current positions of the antennas 21 and 22 in a global coordinate system Xg-Yg-Zg. The global coordinate system is a coordinate system measured by GNSS, and also a coordinate system which refers to an origin that is a stationary position on the earth. In contrast to this, a vehicle body coordinate system described later is a coordinate system with reference to an origin that is a stationary position on the vehicle body 1 (specifically, the upper structure 3). The antenna 21 (hereinafter, referred to as reference antenna 21) is intended to detect the current position of the vehicle body 1. The antenna 22 (hereinafter, referred to as directional antenna 22) is intended to detect the direction of the vehicle body 1, specifically, the direction of the upper structure 3. The position detection unit 19 detects directional angles of x axis and y axis in the vehicle coordinate system described later, in the global coordinate system, by the positions of the reference antenna 21 and the directional antenna 22. The antennas 21 and 22 may be GPS (Global Positioning System) antennas.”) and, the constituent position of the movable working tool in the machine body is determined based on the determined constituent position coordinate during operation., 
Regarding Claim 12, Seki teaches the limitations of claim 1. 
 	Seki further teaches wherein the construction working machine is backhoe, bulldozer, a crane, a loader, a scrapper, a wheel loader, or a work ladder car (Para [0046], “The excavator 100 has a vehicle body 1 and a working machine 2. The vehicle body 1 has an upper structure 3, a cab 4, and a chassis 5. The upper structure 3 is swingable attached to the chassis 5. The upper structure 3 houses a hydraulic pump 37 (Hydraulic excavator is a “backhoe” as per specification para [0002] of instant application).  
Regarding Claim 13, Seki teaches the limitations of claim 1.
	Seki further teaches a positioning calibration controller for a construction working machine for performing a positioning calibration method for a construction working machine according to claim 1(Para [0022], “Fig 3 – control system”).  
Regarding Claim 14, Seki teaches the limitations of claim 13.
	Seki further teaches a construction working machine comprising the positioning calibration controller according to claim 13 (Para [0045], “FIG.3 is a block diagram of a configuration of a control system included in the excavator 100 and a calibration system 200 for the excavator 100 according to the embodiment.”)

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Iwamura et al. (US 20160298316 A1) – This art teaches about calibration device for a work machine with external measurement device.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/17/2022